Citation Nr: 1639715	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected fallopian tube obstruction with infertility.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1998 to July 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran was afforded a personal hearing before the undersigned Veterans Law Judge.

This claim was previously before the Board in April 2015.  In that decision, the Board determined the rating for the Veteran's service-connected fallopian tube obstruction with infertility should be increased to 10 percent, but not higher.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Memorandum Decision, the Court set aside the Board's April 2015 decision on appeal, and remanded the current matter back to the Board for action consistent with the Court's decision.

Lastly, the issue of service connection for anemia has been raised, and was previously referred to the RO for initial adjudication, in April 2015.  To date, the RO has not yet adjudicated this issue in the first instance.  Thus, it is again referred to the RO for its consideration.


FINDING OF FACT

Since the award of service connection, the Veteran's symptoms associated with her fallopian tube obstruction with infertility have not been controlled by continuous treatment.
 


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for service-connected fallopian tube obstruction with infertility have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.116, Diagnostic Codes (DCs) 7699-7614 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this analysis, the Board notes that the Court's April 2016 Memorandum Decision concluded that the Board erred in failing to adequately address the evidence and explain why the Veteran was not entitled to a disability rating in excess of 10 percent for her service-connected fallopian tube obstruction with infertility.  The Court determined the Board failed to address the Veteran's statements that she continued to have daily pain (albeit subdued) even while taking the medication, and that she took iron because of her heavy bleeding.  Accordingly, the Board will focus on these specific areas of deficiency in the analysis portion of the decision.  The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Facts and Analysis

The Veteran contends that she is entitled to a higher rating then 10 percent for her service-connected fallopian tube obstruction with infertility as her symptoms are not controlled by continuous treatment.

The Veteran was granted service connection for fallopian tube obstruction with infertility in the April 2011 rating decision on appeal and was assigned a noncompensable rating under DCs 7699-7614.  38 C.F.R. § 4.97.  The use of two rating codes and a "99" denotes a rating by analogy.  38 C.F.R. §§ 4.20, 4.27.  Thereafter, the RO implemented the increased the Board's grant of an increase to a 10 percent rating, effective August 1, 2010.

DC 7614, for disease, injury, or adhesions of the fallopian tube, is rated pursuant to the General Rating Formula for Female Reproductive Organs.  Under these criteria, a noncompensable rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is assigned for symptoms that require continuous treatment, and a 30 percent rating is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, DC 7614.  The Board notes that the highest rating under DC 7614 is 30 percent.

The Veteran has been afforded two VA examinations for the condition.  During the December 2010 VA examination, the Veteran complained of having syncopal episodes with severe abdominal pain.  Symptoms associated with these episodes include: pain, "feeling sweaty," vomiting and pelvic cramping.  Further, she reported pelvic pain with and without menses, dysmenorrhea lasting 2 days and menses lasting 5 days.  In between menses, she reported having intermittent episodes of pelvic pain lasting up to 3 days.  Further, she reported infertility for at least six years, and thereafter.

The Veteran was afforded another VA examination in June 2014.  The Veteran was diagnosed as having bilateral fallopian tube obstruction.  She had similar symptoms as the prior VA examination, including severe pain, pelvic pressure and bleeding.

Significant lay evidence has also been submitted by the Veteran describing the nature of her condition and symptoms associated.  In an April 2011 statement, the Veteran indicated she suffers symptoms of irregular bleeding, dysmenorrhea and pelvic pain.  She noted that treatment for the condition consisted of pain medication and that it had caused her to miss work.  She reported that she lives with her condition and the required pain medication, almost every day of her life.

Additionally, she submitted a July 2014 statement in which she indicated that she suffers chronic pain, pressure in her pelvic area and irregular bleeding.  She noted the only additional potential treatment would be a hysterectomy which could lead to significant hormonal imbalances and is very expensive.  She stated her condition significantly impacts her work and quality of life, and that an instance of severe cramping and bleeding previously caused her to miss 10 days of work.

The Veteran was also afforded a September 2014 Board hearing in which she reported taking Motrin every day for her pain, as well iron due to heavy menstrual bleeding, cramping and bloating.  She indicated that without her daily medications she would become critically ill.  As reported previously, she indicated the pain is severe enough that it interferes with her ability to work.  She noted a severe episode causing her to take one week off of work, which in turn was three weeks off, due to the nature of her work in shifts as a nurse.  She further indicated that she had considered surgery; however, she did not want to resort to such drastic measures due to her age and the cost.

In determining the rating for this disability under DC 7614, the key inquiry for the Board is whether it is controlled or not controlled by continuous treatment.  Based on the evidence related to the Veteran's disability, and the severity and impact of the symptoms she experiences, the Board concludes that the findings satisfy the criteria for the assignment of a 30 percent disability rating under DC 7614.  This is so since the award of service connection.

The Board finds the VA examinations of record indicate symptoms of pain, pelvic pressure, bleeding, cramping, bloating and vomiting.  Further, the Veteran consistently and credibly states throughout the record that she requires continuous treatment, including daily medication, to attempt to manage her symptoms.  She indicates that despite the medication, she continues to suffer from a multitude of symptoms which are severe and can be debilitating.  The evidence supports that without the required medication, she would become critically ill and even when taking the daily medication, she has been forced to miss time from work.  Thus, the Board finds the Veteran's fallopian tube obstruction with infertility was not controlled by continuous treatment.  When reasonable doubt is resolved in her favor, the Board finds that the evidence more nearly approximates a 30 percent initial disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board notes that a 30 percent rating under DC 7614 is the highest possible applicable rating and with the current decision, the Veteran is rated at 30 percent for the duration of the appeal.  This action satisfies the concerns set forth in the April 2016 Memorandum Decision and no other issues are raised.





	(CONTINUED ON NEXT PAGE)




ORDER

An initial 30 percent rating for fallopian tube obstruction with infertility is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


